Case 4:18-cv-02351 Document 86 Filed on 09/21/20 in TXSD Page 1 of 1
Civil Courtroom Minutes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUDGE Lynn N. Hughes
CASE MANAGER Glenda Hassan
LAW CLERK O) DePena ey Troutman
DATE 4/2\/2020
TIME a.m.
3! So .m. 4.2
CIvIL ACTION H 13 23S]
Flexstee| Pipe Ae Techaoleg Mes
STYLE "versus
OP > share Ciaeldns ad (Lites ve tal
DOCKET ENTRY

ErConference, CO Hearing, Day ClBench O Jury Trial Reporter: D ve

 

 

 

Patereh Le 4b eadecker for _ lex steel Pi'pelin
Stan Hsu for __OFPR + Yorn Ba,"
Michael Collias for Q fang Ba,’
for

 

O

Evidence taken [exhibits, testimony]:

 

0

Argument heard on:

 

 

 

Motions taken under advisement:

 

Order to be entered.
Internal review set: \o- 2le: RO20

Rulings rendered on:

TRS

 

 

07-2019
